Exhibit 10.1

Conformed Version

$800,000,000 364-DAY REVOLVING CREDIT AGREEMENT

dated as of

November 30, 2007

among

MEDCO HEALTH SOLUTIONS, INC.,

as Borrower

THE LENDERS

PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I    DEFINITIONS

   1   SECTION 1.01.   Defined Terms    1   SECTION 1.02.   Classification of
Loans and Borrowings    20   SECTION 1.03.   Terms Generally    20  
SECTION 1.04.   Accounting Terms; GAAP    20   SECTION 1.05.   Rounding    21  
SECTION 1.06.   Times of Day    21

ARTICLE II    THE CREDITS

   21  

SECTION 2.01.

  Commitments    21  

SECTION 2.02.

  Loans and Borrowings    21  

SECTION 2.03.

  Requests for Borrowings    22  

SECTION 2.04.

  Reserved    22  

SECTION 2.05.

  Funding of Borrowings    22  

SECTION 2.06.

  Interest Elections    23  

SECTION 2.07.

  Termination and Reduction of Commitments    24  

SECTION 2.08.

  Repayment of Loans; Evidence of Debt    25  

SECTION 2.09.

  Optional and Mandatory Prepayment of Loans; and Termination upon Change in
Control    26  

SECTION 2.10.

  Fees    26  

SECTION 2.11.

  Interest    27  

SECTION 2.12.

  Alternate Rate of Interest    27  

SECTION 2.13.

  Increased Costs    28  

SECTION 2.14.

  Break Funding Payments    29  

SECTION 2.15.

  Taxes    29  

SECTION 2.16.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    31  

SECTION 2.17.

  Mitigation Obligations; Replacement of Lenders    33

ARTICLE III    REPRESENTATIONS AND WARRANTIES

   34  

SECTION 3.01.

  Organization; Powers    34  

SECTION 3.02.

  Authorization; Enforceability    34  

SECTION 3.03.

  Governmental Approvals; No Conflicts; Ranking    35  

SECTION 3.04.

  Financial Condition; No Material Adverse Change    35  

SECTION 3.05.

  Properties; Insurance    35  

SECTION 3.06.

  Litigation and Environmental Matters    36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 3.07.

  Compliance with Laws and Agreements; No Default    36  

SECTION 3.08.

  Investment Company Status    36  

SECTION 3.09.

  Taxes    36  

SECTION 3.10.

  ERISA    37  

SECTION 3.11.

  Margin Regulations    37  

SECTION 3.12.

  Certain Fees    37  

SECTION 3.13.

  Disclosure    37

ARTICLE IV    CONDITIONS

   37  

SECTION 4.01.

  Conditions to Initial Credit Event    37  

SECTION 4.02.

  Conditions to Each Credit Event    38

ARTICLE V    AFFIRMATIVE COVENANTS

   39  

SECTION 5.01.

  Financial Statements; Ratings Change and Other Information    39  

SECTION 5.02.

  Notices of Material Events    41  

SECTION 5.03.

  Existence; Conduct of Business    41  

SECTION 5.04.

  Payment of Obligations    41  

SECTION 5.05.

  Maintenance of Properties; Insurance    42  

SECTION 5.06.

  Books and Records; Inspection Rights    42  

SECTION 5.07.

  Compliance with Laws    42  

SECTION 5.08.

  Use of Proceeds and Letters of Credit    42  

SECTION 5.09.

  Subsidiary Guarantors    42

ARTICLE VI    NEGATIVE COVENANTS AND FINANCIAL COVENANTS

   43  

SECTION 6.01.

  Indebtedness    43  

SECTION 6.02.

  Liens    44  

SECTION 6.03.

  Fundamental Changes    44  

SECTION 6.04.

  Change in Nature of Business; Swap Agreements    45  

SECTION 6.05.

  Transactions with Affiliates    45  

SECTION 6.06.

  Restrictive Agreements    45  

SECTION 6.07.

  Financial Covenants    46

ARTICLE VII    EVENTS OF DEFAULT

   47

ARTICLE VIII    THE ADMINISTRATIVE AGENT; THE AGENTS

   49  

SECTION 8.01.

  Appointment and Authority    49  

SECTION 8.02.

  Rights as a Lender    49  

SECTION 8.03.

  Exculpatory Provisions    49

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 8.04.

  Reliance by Administrative Agent    50  

SECTION 8.05.

  Delegation of Duties    50  

SECTION 8.06.

  Resignation of Administrative Agent    50  

SECTION 8.07.

  Non-Reliance on Administrative Agent and Other Lenders    51  

SECTION 8.08.

  No Other Duties, Etc.    51  

SECTION 8.09.

  Administrative Agent May File Proofs of Claim    51  

SECTION 8.10.

  Guaranty Matters    52

ARTICLE IX    MISCELLANEOUS

   52  

SECTION 9.01.

  Notices    52  

SECTION 9.02.

  Waivers; Amendments    54  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver    54  

SECTION 9.04.

  Successors and Assigns    56  

SECTION 9.05.

  Survival    59  

SECTION 9.06.

  Counterparts; Integration; Effectiveness    59  

SECTION 9.07.

  Severability    59  

SECTION 9.08.

  Right of Setoff    59  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process    60  

SECTION 9.10.

  WAIVER OF JURY TRIAL    60  

SECTION 9.11.

  Headings    61  

SECTION 9.12.

  Confidentiality    61  

SECTION 9.13.

  Interest Rate Limitation    62  

SECTION 9.14.

  Release of Subsidiary Guarantors    62  

SECTION 9.15.

  USA PATRIOT Act    62  

SECTION 9.16.

  No Advisory or Fiduciary Responsibility    63

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SCHEDULES:

    

Schedule 2.01

  Commitments   

Schedule 3.01(a)

  Subsidiaries   

Schedule 3.01(b)

  Borrower Information   

Schedule 6.01

  Existing Indebtedness   

Schedule 6.02

  Existing Liens   

Schedule 6.06

  Restrictive Agreements   

EXHIBITS:

    

Exhibit A

  Form of Assignment and Assumption   

Exhibit B

  Form of Certificate of Non-Bank Status   

Exhibit C

  Form of Committed Loan Notice   

Exhibit D

  Reserved   

Exhibit E

  Form of Interest Election Request   

Exhibit F

  Form of Revolving Credit Note for Revolving Loans   

Exhibit G-1

  Form of Opinion of Borrower’s External Counsel   

Exhibit G-2

  Form of Opinion of Borrower’s Internal Counsel   

Exhibit H

  Form of Accountant’s Certificate   

Exhibit I

  Form of Guaranty   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 30, 2007, among MEDCO HEALTH SOLUTIONS,
INC., a Delaware corporation, the Lenders from time to time party hereto and
CITIBANK, N.A., as Administrative Agent.

WITNESSETH:

WHEREAS, the Borrower has requested, and the Lenders are willing to make
available to the Borrower, revolving loans described in this Agreement for the
purpose of facilitating the Borrower’s repurchase of shares of its capital stock
pursuant to its Share Repurchase Program in effect from time to time and for
general corporate and working capital purposes (including making acquisitions),
upon and subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder, and any successor thereto appointed in accordance
with this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, as set forth in Section 9.01 or as the Administrative
Agent may from time to time notify to the Borrower and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to such term in Section 2.12(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

“Applicable Commitment Fee Rate” means, with respect to the Commitments, for any
period, the applicable percentage per annum equal to the percentage set forth
below determined by reference to the category containing the highest (except as
set forth below) of (a) the Credit Rating from S&P, (b) the Credit Rating from
Moody’s and (c) the Credit Rating from Fitch, in each case as in effect from
time to time during such period:

 

Credit Rating (S&P/Moody’s/Fitch)

  Applicable
Commitment Fee Rate  

Category 1: A- or better / A3 or better / A- or better

  0.070 %

Category 2: BBB+ / Baa1 / BBB+

  0.080 %

Category 3: BBB / Baa2 / BBB

  0.100 %

Category 4: BBB- / Baa3 / BBB-

  0.125 %

Category 5: BB+ or worse / Ba1 or worse / BB+ or worse

  0.150 %



--------------------------------------------------------------------------------

provided, that:

(a) if the Borrower shall maintain Credit Ratings from each of the three Credit
Rating Agencies and such Credit Ratings are all (or any combination of such
Credit Ratings are) split among the foregoing categories (i) by no more than a
one category differential, then the Applicable Commitment Fee Rate at such time
shall be set at the highest of such categories, (ii) by more than a one category
differential, and two of the foregoing Credit Ratings are equivalent with the
third being lower, then the Applicable Commitment Fee Rate at such time shall be
set at the highest of such categories or (iii) by a category differential other
than as set forth in either of clauses (i) or (ii) above, then the Applicable
Commitment Fee Rate shall be one category lower than the highest of such
categories;

(b) if the Borrower shall maintain Credit Ratings from (i) only two of the
Credit Rating Agencies, then the higher of such two Credit Ratings shall apply
unless such Credit Ratings are split by more than a one category differential,
in which case the Applicable Commitment Fee Rate shall be one category lower
than that corresponding to the higher of the two Credit Ratings, (ii) only one
of the Credit Rating Agencies, then that single Credit Rating shall apply or
(iii) none of the Credit Rating Agencies, then the Applicable Commitment Fee
Rate shall be 0.150%;

(c) if the Credit Ratings established by any Credit Rating Agency shall be
changed (other than as a result of a change in the rating system of such Credit
Rating Agency), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01(f) or otherwise;

(d) each change in the Applicable Commitment Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; and

(e) if the rating system of any Credit Rating Agency shall change, or if any
such Credit Rating Agency (including any successor to its credit rating agency
business) shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders

 

2



--------------------------------------------------------------------------------

shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such Credit Rating Agency
(including any successor to its credit rating agency business) and, pending the
effectiveness of any such amendment, the Applicable Commitment Fee Rate shall be
determined using the S&P, Moody’s or Fitch Credit Rating, as the case may be,
most recently in effect prior to such changed rating system or cessation.

For the purposes of this definition, the highest Credit Ratings from the Credit
Rating Agencies shall be category 1 Credit Ratings set forth above, and the
lowest Credit Ratings from the Credit Rating Agencies shall be category 5 Credit
Ratings set forth above.

“Applicable Interest Rate Margin” means, with respect to any Revolving Loans
comprising Base Rate Loans or Eurodollar Loans, the applicable percentage per
annum equal to the percentage set forth below, determined by reference to the
category containing the highest of (a) the Credit Rating from S&P, (b) the
Credit Rating from Moody’s and (c) the Credit Rating from Fitch, in each case
corresponding to such Base Rate Loan (as in effect on the day such Base Rate
Loan is made) or Eurodollar Loan (as in effect on the first day of the
corresponding Interest Period):

 

    Revolving Loans  

Credit Rating (S&P/Moody’s/Fitch)

  Base Rate
Loans     Eurodollar
Loans  

Category 1: A- or better / A3 or better / A- or better

  0.00 %   0.45 %

Category 2: BBB+ / Baa1 / BBB+

  0.00 %   0.50 %

Category 3: BBB / Baa2 / BBB

  0.00 %   0.55 %

Category 4: BBB- / Baa3 / BBB-

  0.00 %   0.70 %

Category 5: BB+ or worse / Ba1 or worse / BB+ or worse

  0.00 %   0.85 %

provided, that:

(a) if the Borrower shall maintain Credit Ratings from each of the three Credit
Rating Agencies and such Credit Ratings are all (or any combination of such
Credit Ratings are) split among the foregoing categories (i) by no more than a
one category differential, then the Applicable Interest Rate Margin at such time
shall be set at the highest of such categories, (ii) by more than a one category
differential, and two of the foregoing Credit Ratings are equivalent with the
third being lower, then the Applicable Interest Rate Margin at such time shall
be set at the highest of such categories or (iii) by a category differential
other than as set forth in either of clauses (i) or (ii) above, then the
Applicable Interest Rate Margin shall be one category lower than the highest of
such categories;

(b) if the Borrower shall maintain Credit Ratings from (i) only two of the
Credit Rating Agencies, then the higher of such two Credit Ratings shall apply
unless such Credit Ratings are split by more than a one category differential,
in which case the Applicable Interest Rate Margin shall be one category lower
than that corresponding to the higher of the two Credit Ratings, (ii) only one
of the Credit Rating Agencies, then that single Credit Rating shall apply or
(iii) none of the Credit Rating Agencies, then the Applicable Interest Rate
Margin shall be 0.00% or 0.85% with respect to any Base Rate Loans or Eurodollar
Loans, respectively, at such time;

 

3



--------------------------------------------------------------------------------

(c) if the Credit Ratings established by any Credit Rating Agency shall be
changed (other than as a result of a change in the rating system of such Credit
Rating Agency), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01(f) or otherwise;

(d) each change in the Applicable Interest Rate Margin shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; and

(e) if the rating system of any Credit Rating Agency shall change, or if any
such Credit Rating Agency (including any successor to its credit rating agency
business) shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Credit Rating Agency (including any successor to its credit
rating agency business) and, pending the effectiveness of any such amendment,
the Applicable Interest Rate Margin shall be determined using the S&P, Moody’s
or Fitch Credit Rating, as the case may be, most recently in effect prior to
such changed rating system or cessation.

For the purposes of this definition, the highest Credit Ratings from the Credit
Rating Agencies shall be category 1 Credit Ratings set forth above, and the
lowest Credit Ratings from the Credit Rating Agencies shall be category 5 Credit
Ratings set forth above.

“Applicable Percentage” means, with respect to any Lender’s Commitment, the
percentage (expressed as a decimal, carried out to nine (9) decimal places) of
the Lenders’ total Commitments represented by such Lender’s Commitment. If the
Commitments have respectively terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments, respectively, most recently in
effect, giving effect to any permitted assignments made pursuant to
Section 9.04.

“Approved Fund” means with respect to any Lender, a Fund managed or administered
by such Lender, an Affiliate of such Lender or an entity or an Affiliate of an
entity that administers or manages such Lender.

“Arrangers” means, collectively, Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc., in their capacities as joint lead arrangers and joint
bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means from and including the Commitment Effective Date to,
but excluding, the earliest of (a) the Maturity Date, (b) the date of
termination of the Commitments pursuant to Section 2.07 or 2.09 and (c) the date
of termination of the commitment of each Lender to make Revolving Loans pursuant
to Article VII.

 

4



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by
Citibank as its “prime rate.” The “prime rate” is a rate set by Citibank based
upon various factors including Citibank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Citibank shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Medco Health Solutions, Inc., a Delaware corporation.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means an advance of Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be in the form of a
Committed Loan Notice.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of the Borrower and its Subsidiaries under GAAP.

“Capital Lease Obligations” means the obligations of the Borrower or its
Subsidiaries to pay rent or other amounts under any Capital Lease, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Management Obligation” means, any direct or indirect liability, contingent
or otherwise, of the Borrower or its Subsidiaries in respect of cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, purchasing card obligations and other cash management
arrangements) provided by the Administrative Agent, any Lender or any Affiliate
of any of them, including obligations for the payment of fees, interest,
charges, expenses, attorneys’ fees and disbursements in connection therewith.

 

5



--------------------------------------------------------------------------------

“Certificate of Non-Bank Status” means a certificate substantially in the form
of Exhibit B.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (each within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) not an Affiliate of the Borrower of
Equity Interests representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Borrower
or (b) the occurrence of a “Change of Control” as defined in the Senior Notes
Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Citibank” means Citibank, N.A., a national banking association.

“Closing Date” means November 30, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, its obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Commitments as of
the Commitment Effective Date is $800,000,000.

“Commitment Effective Date” means January 2, 2008; provided that all the
condition is Section 4.01 have been satisfied (or waived).

“Committed Loan Notice” means a notice of a Revolving Credit Borrowing which
shall be substantially in the form of Exhibit C.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (A) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (1) the aggregate amount of
Consolidated Interest Expense for such period, (2) the aggregate provision for
federal, state, local or foreign taxes based on income or profits for such
period, (3) all amounts attributable to depreciation, amortization (including
amortization of goodwill or other intangible assets) or impairment of goodwill
or other intangible assets for such period, (4) any extraordinary or
non-recurring non-cash charges for such period (provided, however, that cash
expenditures in respect of charges added back pursuant to this clause (4) shall
be deducted in determining Consolidated EBITDA for the period during which such
expenditures are made), (5) the aggregate amount of all non-cash compensation
charges incurred during such period arising from the grant of or the issuance of
stock, stock options or other equity awards, and (6) the aggregate amount of any
extraordinary losses (less

 

6



--------------------------------------------------------------------------------

extraordinary gains) plus any loss (less any gains) realized by the Borrower or
any of its Subsidiaries in connection with any dispositions that occur during
the applicable period and minus (B) any extraordinary or non-recurring non-cash
gains for such period.

“Consolidated Interest Expense” means, for any period, the amount of interest
expense reflected on the consolidated statement of income of the Borrower and
its Subsidiaries for such period in conformity with GAAP.

“Consolidated Net Income” means, for any period, the amount of net income
reflected on the consolidated statement of income of the Borrower and its
Subsidiaries for such period in conformity with GAAP.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date.

“Consolidated Total Debt” means, as of the date of determination, the aggregate
amount of Indebtedness reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries as of such date in conformity with GAAP, plus,
without duplication, “synthetic leases”, letters of credit (but only to the
extent drawn and not reimbursed) and the aggregate amount advanced (whether in
the form of capital or principal, including any capitalized yield thereon) which
is outstanding under the Securitization.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” has the meaning assigned to such term in Section 4.02.

“Credit Rating” means the Borrower’s long-term senior unsecured non-credit
enhanced debt rating.

“Credit Rating Agencies” means each of S&P, Moody’s and Fitch.

“Debt Issuance” means the incurrence of Indebtedness by the Borrower or any of
its Subsidiaries pursuant to any credit facility or debt securities issued in
the commercial bank or capital markets but excluding all Indebtedness incurred
pursuant to (i) the Existing Credit Agreement or any credit facility which
replaces, refinances or extends the maturity of, the Existing Credit Agreement
(provided that any increase in the principal committed amount (as of the date
hereof) of the Existing Credit Agreement shall be a “Debt Issuance” to the
extent of any amounts borrowed pursuant to such increase in committed amount),
(ii) any bilateral financing lines, (iii) any Securitization and (iv) any
issuances of commercial paper or other similar short term borrowings.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

7



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans required to be funded by it hereunder on the date required
to be funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding

“Dollars” or “$” refers to lawful money of the United States of America.

“Eligible Assignee” means (a) any Lender, (b) an Affiliate or Approved Fund of
any Lender, in each case engaged in making, purchasing and holding commercial
loans and similar extensions of credit in the ordinary course of its business,
(c) any financial institution or other entity, in each case engaged in making,
purchasing and holding commercial loans and similar extensions of credit in the
ordinary course of its business, (d) any commercial bank, or (e) any other
Person (other than a natural Person) acceptable to the Administrative Agent and
the Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests issued by
such Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“Equity Issuance” means the issue or sale of any Equity Interests of the
Borrower or any of its Subsidiaries to any Person other than (i) to the Borrower
or any of its Subsidiaries (as applicable), (ii) pursuant to any employee
stock-option plan, employee benefit plan or non-employee director stock plan or
pursuant to the exercise of any stock options, restricted stock units, warrants
or other equity awards or (iii) pursuant to any stock dividend, stock split or
other distribution of stock to existing shareholders without consideration.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

 

Eurodollar Rate

  =   

Eurodollar Base Rate

          1.00 – Eurodollar Reserve Percentage   

For purposes of this definition, “Eurodollar Base Rate” means, for such Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.

 

9



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income or profits by reason of any connection between, as
applicable, the Administrative Agent or such Lender or any other party entitled
to receive payment hereunder and the relevant taxing jurisdiction, including,
without limitation, a connection arising from such other Person being or having
been a citizen, domiciliary, or resident of such jurisdiction, being organized
in such jurisdiction, or having or having had a permanent establishment, branch
or other fixed place of business therein, but excluding a connection arising
solely from such Person having executed, delivered, performed its obligations or
received any payment under this Agreement, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17(b)), any Tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such Tax pursuant to Section 2.15
(d) any Taxes imposed by reason of the Administrative Agent, such Lender or such
other party treated as a “conduit” under U.S. Treasury Regulation
Section 1.881-3 or applicable successor provision and (e) any Taxes that are
attributable to the Administrative Agent’s, such Lender’s or such other party’s
failure to deliver the forms required by Section 2.15(e).

“Executive Officer” means the chief executive officer, the chief financial
officer, the general counsel, the chief accounting officer, the controller, the
treasurer or any other “officer” (as defined in Rule 16a-1 of the Securities
Exchange Act of 1934, as amended) of the Borrower.

“Existing Credit Agreement” means the Credit Agreement, dated as of April 30,
2007, among the Borrower, the lenders and issuing bank party thereto and Bank of
America, N.A., as administrative agent, as amended, supplemented or otherwise
modified from time to time.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Citibank on such day on such transactions as determined by the
Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, the principal accounting
officer, the treasurer and the controller of the Borrower.

“Fitch” means Fitch Ratings or any successor rating agency business thereof.

“Foreign Lender” means any Lender that is not a “United States person” (as such
term is defined in Section 7701(a)(3) of the Code).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or has been
formed for the purpose of being) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, or any security for such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services primarily for the purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guarantee issued to support such Indebtedness or other obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” means (i) the Obligations, (ii) all Cash Management
Obligations owing to the Administrative Agent, any Lender or any of their
respective Affiliates and (iii) all Hedging Obligations owing to one or more
Hedging Creditors, in each case to the extent constituting a monetary payment
obligation.

“Guaranteed Parties” means (i) the Administrative Agent, (ii) each Lender,
(iii) each Indemnitee, (iv) the Administrative Agent, each Lender and each of
their respective Affiliates in respect of any Cash Management Obligation owing
to it, (v) each Hedging Creditor in respect of any Hedging Obligation owing to
it and (vi) any other holder of a Guaranteed Obligation.

 

11



--------------------------------------------------------------------------------

“Guaranty” means each Guaranty, if any, executed and delivered by each
Subsidiary Guarantor, substantially in the form of Exhibit I, as the same may be
amended, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Contract” means any Swap Agreement designed to alter the risk exposure
of the Borrower or any Subsidiary with respect in interest rates, currency
values, equity prices or commodity prices.

“Hedging Creditor” means the Administrative Agent, any Lender or any of their
respective Affiliates from time to time party to one or more Hedging Contracts
with the Borrower or any of its Subsidiaries (even if the Administrative Agent
or any such Lender for any reason ceases after the execution of such agreement
to be a party hereto), and its successors and assigns, and “Hedging Creditors”
means any two (2) or more of them, collectively.

“Hedging Obligations” of any Person means all obligations (including any amounts
which accrue after the commencement of any bankruptcy or insolvency proceeding
with respect to such Person, whether or not allowed or allowable as a claim
under any bankruptcy or insolvency proceeding) of such Person in respect of any
Hedging Contract, excluding any amounts which such Person is entitled to set-off
against its obligations under applicable law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable, rebates to customers and vendors and other accrued expenses incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided, that the amount of any Indebtedness of others that constitutes
Indebtedness of such Person solely by reason of this clause (e) shall, in the
event that such Indebtedness is limited recourse to such property (without
recourse to such Person), for purposes of this Agreement, not exceed the greater
of the book value or the fair market value of such property subject to such
Lien, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of the face amount of
letters of credit and letters of guarantee, (i) all obligations, contingent or
otherwise, of such Person in respect of the face amount of bankers’ acceptances,
(j) Off-Balance Sheet Liabilities and (k) all aggregate principal component
amounts advanced to such Person and outstanding under any accounts receivable
securitization; provided, that Indebtedness shall not

 

12



--------------------------------------------------------------------------------

include deferred tax liabilities, employee and retiree benefit obligations or
endorsements for collection or deposit in the ordinary course of business. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Insurance Subsidiary” means each Subsidiary of the Borrower that engages
primarily in insurance-related activities that are connected with the business
of the Borrower or one or more of its Subsidiaries (including in connection with
the Medicare Part D prescription drug benefit program) and identified in writing
by the Borrower to the Administrative Agent as an “Insurance Subsidiary.”

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
or, to the extent available from each Lender, one week, two weeks, nine months
or twelve months thereafter, in all cases as selected by the Borrower in its
Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment Grade Ratings” means Credit Ratings of Baa3 or better by Moody’s (or
its equivalent under any successor rating categories of Moody’s) and BBB- or
better by S&P (or its equivalent under any successor rating categories of S&P)
and BBB- or better by Fitch (or its equivalent under any successor rating
categories of Fitch).

 

13



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. The filing of a
Uniform Commercial Code financing statement that is a protective lease filing in
respect of an operating lease that does not constitute a security interest in
the leased property or otherwise give rise to a Lien does not constitute a Lien
solely on account of being filed in a public office.

“Loan” means any Revolving Loan made to the Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, each Revolving Credit
Note, the Syndication Letter, the Guaranty and, to the extent expressly
designated as a “Loan Document” by the Borrower and the Administrative Agent,
each certificate, agreement or document executed by the Borrower or any
Subsidiary Guarantor and delivered to the Administrative Agent or any Lender in
connection with or pursuant to any of the foregoing.

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its obligations under this Agreement or any other Loan Document subject to
applicable cure and grace periods or (c) the validity and enforceability of this
Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans), or net
termination payment obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding (a) for purposes of clause (f) of Article VII, $100,000,000,
and (b) for purposes of clause (g) of Article VII, $100,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Maturity Date” means the earliest of (i) November 28, 2008 and (ii) the date of
the prepayment in full of the Revolving Loans and termination of the Lenders’
total Commitments; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

14



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means the cash proceeds received by the Borrower for any
Debt Issuance or Equity Issuance; net of any underwriting or other discounts,
commissions, fees and other costs or expenses associated therewith.

“Obligations” means the Loans, and all other amounts, obligations, covenants and
duties owing by the Borrower to the Administrative Agent, any Lender, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guarantee,
indemnification or otherwise), present or future, arising under this Agreement
or any other Loan Document, whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guarantee or other instrument or for the payment of money, including all letter
of credit and other fees, interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document.

“Off-Balance Sheet Liability” of a Person shall mean (i) any liability under any
Sale and Leaseback or any lease leaseback transaction which is not a Capital
Lease Obligation and (ii) any liability under any so called “synthetic lease”
transaction entered into by such Person.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Revolving Loans occurring on such date.

“Participant” has the meaning set forth in Section 9.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(f) Liens imposed by law for taxes, assessments or governmental charges, levies
or claims that are not yet delinquent or which are being contested in compliance
with clauses (a) and (b) of Section 5.04;

(g) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens arising by operation of law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with clauses (a) and (b) of Section 5.04;

 

15



--------------------------------------------------------------------------------

(h) Liens arising, and deposits made, in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(i) Liens incurred or deposits made to secure the performance of bids, tenders,
trade contracts, government contracts, leases, statutory obligations, surety,
indemnity, release and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(j) judgment Liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article VII;

(k) any interest or title of a lessor under an operating lease entered into in
the ordinary course of business, or any statutory and common law landlord Liens;

(l) Liens arising out of consignment or similar arrangements for sales of goods
entered into in the ordinary course of business;

(m) easements, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects and irregularity in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(n) licenses of patents, trademarks or other intellectual property rights
granted by the Borrower or its Subsidiaries in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;

(p) leases or subleases granted to third persons in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries and not materially detracting from the value
of the property subject to such lease or sublease; and

(q) the replacement, extension or renewal of any Lien permitted hereunder;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property subject thereto prior to such replacement,
extension or renewal;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

16



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 5.01.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Receivables and Related Assets” means accounts receivable (including any rebate
receivables) and any related underlying contractual rights, and solely to the
extent evidencing, constituting or relating to such assets or proceeds thereof,
each of the following: instruments, chattel paper, obligations, general
intangibles, deposit accounts and other similar assets, including interests in
returned merchandise or returned goods, the sale or lease of which give rise to
the foregoing, related contractual rights, guarantees, insurance proceeds,
collections, other related assets and proceeds of all the foregoing.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Request for Borrowing” means a Committed Loan Notice.

“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate outstanding amount of the Commitments or, after the Maturity Date,
the aggregate Revolving Credit Exposure, then outstanding. A Defaulting Lender
shall not be included in the calculation of “Required Lenders.”

“Responsible Officer” means the chief executive officer, president, or any
Financial Officer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Loans made by such Lender, substantially in the
form of Exhibit F.

“Revolving Loans” has the meaning assigned to such term in Section 2.01.

 

17



--------------------------------------------------------------------------------

“Sale and Leaseback” means any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, to which the Borrower or any of
its Subsidiaries, directly or indirectly, becomes or remains liable as lessee or
as a guarantor or other surety and which the Borrower has sold or transferred or
is to sell or to transfer to any other Person (other than any of its
Subsidiaries).

“S&P” means Standard & Poor’s or any successor rating agency business thereof.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Securitization” means the program under which the Borrower and the
Securitization SPV securitize Receivables and Related Assets entered into among
the Borrower, the Securitization SPV and the other parties thereto on or before
the date hereof, as the same may be amended, supplemented, modified or replaced
from time to time in accordance herewith.

“Securitization Documents” means the Amended and Restated Receivables Purchase
Agreement, dated as of September 22, 2003, by and among the Securitization SPV,
as Seller, the Borrower, as Servicer, each Person party thereto as a Conduit
Purchaser or Committed Purchaser, Citicorp North America, Inc. and Bank One, NA
(Main Office Chicago), as Managing Agents, and Citicorp North America, Inc., as
Administrative Agent, as amended on June 15, 2004, and as further amended on
June 24, 2004, and as extended on June 25, 2004, the Receivables Purchase and
Contribution Agreement, dated as of August 8, 2003, between the Borrower, as
Originator and Servicer, and the Securitization SPV, as Buyer, and each other
document or agreement entered into pursuant thereto with respect to the
Securitization, and as such documents may be amended, supplemented, modified or
refinanced from time to time and any replacements thereto.

“Securitization SPV” means Medco Health Receivables, LLC, a bankruptcy-remote
Subsidiary of the Borrower established pursuant to the Securitization or any
other Subsidiary designated as the Securitization SPV for the purposes of the
Securitization Documents.

“Senior Notes Indenture” means the Indenture, dated as of August 12, 2003,
between the Borrower, as issuer, and U.S. Bank Trust National Association, as
trustee, with respect to the Borrower’s 7.25% senior notes due August 15, 2013
issued in an aggregate principal amount of $500,000,000.

“Share Repurchase Program” means the Borrower’s Share Repurchase Program as
described in its filings made with the SEC.

“Significant Subsidiary” means, at any time, a Subsidiary that has or represents
at least 5% of (a) the consolidated gross revenues of the Borrower and its
Subsidiaries for the fiscal year then most recently ended and/or (b) the
consolidated assets of the Borrower and its Subsidiaries as of the last day of
the fiscal year then most recently ended; provided, that if a combination of
Subsidiaries would, on a combined basis, represent at least 5% of either of the
foregoing amounts, then each such Subsidiary shall be deemed a “Significant
Subsidiary” for the purposes hereof.

“Solvent” means, with respect to any Person, that as of the date of
determination (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a present fair valuation on
a going concern basis; (b) the fair saleable value of the

 

18



--------------------------------------------------------------------------------

property on a going concern basis of such Person is not less than the amount
that will be required to pay the probable liabilities on such Person’s then
existing debts as they become absolute and matured; (c) such Person’s capital is
not unreasonably small in relation to its business or any contemplated or
undertaken transaction; and (d) such Person does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary that (at the Borrower’s election)
becomes a party to the Guaranty pursuant to Section 5.09.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent hereunder.

“Syndication Letter” means the letter agreement entered into by Borrower with
the Administrative Agent and the Arrangers with respect to the payment of fees
by the Borrower in connection with the Revolving Credit Facility.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Third-Party Claim” has the meaning assigned to such term in Section 9.03(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

19



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance of the Loan
Documents by the Loan Parties party thereto, the borrowing of Loans, the use of
the proceeds thereof and all other transactions contemplated by the Loan
Documents.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“Unused Commitment Fee” has the meaning assigned to such term in
Section 2.10(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, clauses, Exhibits and Schedules shall be construed to
refer to, respectively, Articles, Sections paragraphs and clauses of, and
Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent of the
Agreement and/or eliminate the effect of such change.

 

20



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

SECTION 1.05. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-down if
there is no nearest number).

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and not jointly with the other Lenders, agrees to make
revolving credit Loans (the “Revolving Loans”) to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and re-borrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Revolving Loans. Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans from the
Lenders ratably in accordance with their respective Commitments.

(b) Subject to Section 2.12, each Borrowing of Revolving Loans shall be
comprised of Base Rate Loans or Eurodollar Loans, or both, as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan in accordance with the terms hereof; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is equal to $10,000,000 or
an integral multiple of $1,000,000 in excess thereof. At the time that each Base
Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is equal to $10,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided that a Base Rate Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) Eurodollar
Revolving Borrowings outstanding.

 

21



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three (3) Business Days before the date of the proposed Borrowing or (ii) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a Committed Loan Notice signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(1) the aggregate amount of the requested Borrowing;

(2) the date of such Borrowing, which shall be a Business Day;

(3) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(4) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(5) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04. Reserved.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan
committed to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon (or in the case of Base
Rate Loans, by 1:00 p.m.), New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will immediately make any such
Revolving Loans available to the Borrower by promptly crediting the aggregate
amounts so received from the Lenders, in immediately available funds, to an
account of the Borrower pursuant to instructions of the Borrower on file with
the Administrative Agent and designated by the Borrower in the applicable
Borrowing Request.

 

22



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon, New York City time, on the day of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.05 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent at the greater of
(x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. If such
Lender does not pay such corresponding amount with interest thereon upon the
Administrative Agent’s demand therefor and the Administrative Agent previously
made such amount available to Borrower, the Administrative Agent shall promptly
notify Borrower and, if so notified, Borrower shall pay on the day it receives
such notification (provided, however, that it if such day is not a Business Day
or the Borrower receives such notification after 2:00 p.m., New York City time,
then the Borrower shall pay on the next Business Day) such corresponding amount
to the Administrative Agent at the interest rate applicable to the relevant
Borrowing for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. No
provision of this Section 2.05 shall relieve a Lender which is in default with
respect to its obligation to fund its Commitment in accordance with this Section
2.05.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert each such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.06. The Borrower may elect different Type options with respect to
different portions of each affected Borrowing, in which case each such portion
shall be allocated ratably among the applicable Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.06, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request substantially in the form attached as Exhibit E and signed by a
Financial Officer.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to paragraphs (iii) and (iv) below of
this Section 2.06(c) shall be specified for each resulting Borrowing);

 

23



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an Base
Rate Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.07. Termination and Reduction of Commitments. (a) Termination. Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) Optional Reduction. The Borrower may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is equal to $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) the Borrower shall not
terminate or reduce the Commitments to the extent that, after giving effect to
any concurrent prepayment of the Revolving Loans in accordance with
Section 2.09, the Revolving Credit Exposures would exceed the Commitments as so
terminated or reduced.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.07 at
least three (3) Business Days prior to the effective date of such termination or
reduction specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower

 

24



--------------------------------------------------------------------------------

pursuant to this Section 2.07 shall be irrevocable; provided that a notice of
termination of the Commitments described in paragraph (b) of this Section 2.07
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the monetary Obligations of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain at one of its offices the Register,
in which it shall record (i) the names and addresses of, and the Commitment of,
and principal amount of the Loans owing to, each Lender, (ii) the amount of each
such Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, and (iv) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each such Lender’s share thereof. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register, pursuant to the terms hereof, as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided, that no Lender
shall be entitled to inspect the Register for the purpose of obtaining
information set forth therein with respect to any other Lender. The
Administrative Agent shall maintain the Register as an agent of the Borrower.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section 2.08 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that the Loans made by it be evidenced by a Revolving
Credit Note. In such event, the Borrower shall prepare, execute and deliver to
such Lender, with respect to such Loans, a Revolving Credit Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached as Exhibit F. Thereafter, such
Loans of such Lender evidenced by such Revolving Credit Note, and interest
thereon, shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Revolving Credit Notes in such form
payable to the order of the payee named therein (or, if such Revolving Credit
Note is a registered note, to such payee and its registered assigns).

 

25



--------------------------------------------------------------------------------

SECTION 2.09. Optional and Mandatory Prepayment of Loans and Termination upon
Change of Control. (a) The Borrower shall have the right at any time and from
time to time to prepay the Revolving Loans, in each case in an amount (if less
than the aggregate outstanding principal amount of such Loans) equal to
$10,000,000 or an integral amount of $1,000,000 in excess thereof (or such
lesser amount of any Loans as is then outstanding), subject to prior notice in
accordance with this Section 2.09 and subject to Section 2.14. The Borrower
shall notify the Administrative Agent with respect to the Loans to be prepaid,
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of prepayment, or (ii) in the
case of prepayment of a Base Rate Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.

(b) Upon receipt by the Borrower or any of its Subsidiaries, on or after the
date hereof, of Net Cash Proceeds arising from any Debt Issuance or Equity
Issuance, the Borrower shall notify the Administrative Agent and within five
(5) Business Days prepay the Loans in an amount equal to 100% of such Net Cash
Proceeds. All repayments of Loans required to be made pursuant to this
Section 2.09(b) shall result in a corresponding permanent reduction of the
Commitments; provided that if the aggregate amount of such net cash proceeds at
any time received exceeds the aggregate amount of Loans then outstanding
(including if no Loans are outstanding, whether or not the Commitment Effective
Date has occurred) then the aggregate Commitments shall immediately be
permanently be reduced by an amount equal to such excess. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. Any
such prepayment shall be accompanied by all accrued interest on the amount
prepaid, together with any amount payable pursuant to Section 2.14. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

(c) Upon the occurrence of a Change in Control all Loans then outstanding shall
immediately become due and payable in full, together with accrued interest
thereon and all fees and other monetary payment Obligations of the Borrower
accrued hereunder (including any amount payable pursuant to Section 2.14),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, and the Commitments shall be immediately
terminated.

SECTION 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an unused commitment fee (an “Unused Commitment
Fee”), which shall accrue at the Applicable Commitment Fee Rate on the daily
amount of the excess of (i) such Lender’s Commitment over (ii) such Lender’s
Revolving Credit Exposure during the period from and including the Commitment
Effective Date to, but excluding, the date on which any such Commitment
terminates. Accrued Unused Commitment Fees shall be calculated quarterly in
arrears and payable on the last Business Day of each March, June, September and
December of each year and on the date on which the Commitments terminate. All
Unused Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

26



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees payable to the Administrative Agent pursuant to the Syndication Letter.

(c) All fees payable under this Section 2.10 shall be paid, on the dates due, in
immediately available funds, to the Administrative Agent and, in the case of the
Unused Commitment Fee, for distribution by the Administrative Agent to the
Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.11. Interest. (a) The Loans constituting each Base Rate Borrowing
shall bear interest at the Base Rate plus the Applicable Interest Margin Rate
for such Loan.

(b) The Loans constituting each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Interest Margin Rate for such Loan.

(c) Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, any principal of, or interest on any Loan or
any fee or other monetary payment Obligation payable by the Borrower hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of principal of any Loan, 2.0% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding clauses of this
Section 2.11 and (ii) in the case of any other Obligation that has become due
and payable (but is unpaid), 2.0% plus the rate applicable to Base Rate
Revolving Loans as provided in paragraph (a) of this Section 2.11.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section 2.11 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall, at any time
and from time to time upon request of Borrower, deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate applicable to Loans pursuant to this Agreement.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate, as applicable, for such Interest
Period; or

 

27



--------------------------------------------------------------------------------

(b) the Administrative Agent is notified by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lender of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for such Interest
Period shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as a Base Rate
Borrowing. The Administrative Agent shall notify the Borrower as promptly as
practicable of receipt of any notice from the Required Lenders referred to in
paragraph (b) above of this Section 2.12. Any Lender delivering such notice
shall be deemed to be an “Affected Lender” for purposes hereof until such Lender
delivers to the Administrative Agent and the Borrower a withdrawal of such
notice.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then subject to paragraphs (c) and (d) of this Section 2.13, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then subject to paragraphs (c) and (d) of this Section 2.13,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount(s) necessary to
compensate such Lender or its holding company, as the case may be, and the basis
for the

 

28



--------------------------------------------------------------------------------

calculation thereof as specified in paragraph (a) or (b) of this Section 2.13
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.13 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.13 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09 and is revoked in accordance therewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense sustained by such Lender (or its Affiliates) as a result of such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall include any loss or expense incurred by reason of the liquidation
or redeployment of deposits or other funds acquired by such Lender to fund or
maintain such Eurodollar Loan to the Borrower, but shall exclude any loss of
anticipated Applicable Interest Rate Margin that would have accrued following
such event with respect to each such Eurodollar Loan but for the occurrence of
such event. A certificate of any Lender setting forth any amount(s) that such
Lender is entitled to receive and the basis for the calculation thereof pursuant
to this Section 2.14 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with

 

29



--------------------------------------------------------------------------------

respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax with respect to any Indemnified Tax or Other Tax (including by
application of any treaty, the benefits of which such Lender is entitled), with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), on or prior to the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) and at
such other times as may be necessary in the reasonable determination of the
Borrower or the Administrative Agent, (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8IMY (with the required attachments) or W-8ECI
(or any successor forms), properly completed and duly executed by such Lender,
and such other documentation required under the Code to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under this Agreement, or (ii) if such Lender is
not a “bank” or other Person described in Section 881(c)(3) of the Code and
cannot deliver either Internal Revenue Service Form W-8BEN, W-8IMY (with the
required attachments) or W-8ECI pursuant to clause (i) above of this
Section 2.15(e), a Certificate of Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8 (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Code to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under this Agreement. Each Lender
that is not a Foreign Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) two duly completed copies of United States Internal
Revenue Form W-9 (or applicable successor form) unless it establishes to the
satisfaction of the Borrower that the Lender is otherwise eligible for an
exemption from backup withholding tax or other applicable withholding tax. Each
Lender hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence required to be provided
pursuant to the first two sentences of this Section 2.15(e), whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
two new original copies of Internal Revenue Service Form W-8BEN, W-8IMY (with
the required attachments), W-8ECI or W-9 or a Certificate of Non-Bank Status and
two original copies of Internal Revenue Service Form W-8, as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Code to confirm or establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to payments to such Lender under this Agreement, or notify the
Administrative Agent and the Borrower of its inability to deliver any such
forms, certificates or other evidence. Notwithstanding any other provision of
this Section 2.15(e), a Foreign Lender shall not be required to deliver any form
pursuant to this Section 2.15(e) that such Foreign Lender is not legally able to
deliver.

 

30



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall
promptly notify the Borrower of such refund and promptly pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.15 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices set forth
in Section 9.01, except payments pursuant to Sections 2.13, 2.14, 2.15, and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of paragraph (f) of this
Section 2.16, all payments and other amounts received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees and
other monetary payment Obligations then due hereunder, as applicable, shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties and
(iii) third towards payment of any other monetary payment Obligations then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting

 

31



--------------------------------------------------------------------------------

in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) of this Section 2.16 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) of this of this Section 2.16 shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(b) or 2.16(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

(f) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Guaranteed Obligations after the
occurrence and during the continuance of an Event of Default and agrees that,
notwithstanding the provisions of Section 2.16(b), the Administrative Agent may,
and, upon either (A) the written direction of the Required Lenders or (B) the
acceleration of the monetary payment Obligations pursuant to Article VII, shall,
apply all payments in respect of any Guaranteed Obligations in the following
order:

(i) first, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;

 

32



--------------------------------------------------------------------------------

(ii) second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;

(iii) third, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders;

(iv) fourth, to pay Obligations in respect of any fees then due to the
Administrative Agent and the Lenders;

(v) fifth, to pay interest then due and payable in respect of the Loans;

(vi) sixth, to pay or prepay principal amounts on the Loans and to pay Hedging
Obligations owing to any Hedging Creditor and Cash Management Obligations owing
to any Guaranteed Party, ratably to the aggregate principal amount of such
Loans, Hedging Obligations and Cash Management Obligations; and

(vii) seventh, to the ratable payment of all other Guaranteed Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Guaranteed Obligation described in any of
clauses (i) through (vii) above, the available funds being applied with respect
to any such Guaranteed Obligation (unless otherwise specified in such clause)
shall be allocated to the payment of such Guaranteed Obligations ratably, based
on the proportion of the Administrative Agent’s, each Lender’s, each Hedging
Creditor’s and each other holder of a Guaranteed Obligation’s interest in the
aggregate outstanding Obligations described in such clauses. The order of
priority set forth in clauses (i) through (vii) above may at any time and from
time to time be changed by the agreement of the Required Lenders, without
necessity of notice to or consent of or approval by the Borrower, any Guaranteed
Party that is not a Lender or by any other Person that is not a Lender. The
order of priority set forth in clauses (i) through (iv) above may be changed
only with the prior written consent of the Administrative Agent in addition to
that of the Required Lenders.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15 or as a result of any Lender’s
assignment to an Affiliate of such Lender or an Approved Fund pursuant to
Section 9.04(b), or if any Lender is an Affected Lender, then such Lender shall,
upon the request of the Borrower, use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if such designation or assignment (i) would be reasonably expected
to eliminate or reduce amounts payable pursuant to Sections 2.13 or 2.15 in the
future or result in such Lender or its assignee, as applicable, not being an
Affected Lender; and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15 or
as a result of any Lender’s assignment to an Affiliate of such Lender or an
Approved Fund pursuant to Section 9.04(b), or (ii) any

 

33



--------------------------------------------------------------------------------

Lender is a Defaulting Lender or (iii) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of this Agreement or any other Loan Document requires the consent of all of the
Lenders and with respect to which the Required Lenders shall have granted their
consent (provided that for the purposes of this clause (iii), the percentages
specified in the definition of “Required Lenders” shall be deemed, in each such
case, to be increased to 75% and each such definition shall be construed
accordingly), then the Borrower may, at its sole expense and effort (other than
in the case of a default by a Defaulting Lender, in which case such Lender shall
be responsible for all reasonable out-of-pocket costs of the Borrower), upon
notice to such Lender and the Administrative Agent, (x) prepay such Lender in
full or (y) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee
selected by the Borrower and approved by the Administrative Agent (such approval
not be unreasonably withheld or delayed) in accordance with Section 9.04, that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts (including any amount
required to be paid under Section 2.14) payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 2.13
or payments required to be made pursuant to Section 2.15, such assignment would
be reasonably expected to result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders as follows:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required
except, in each case, where the failure to do so, individually or in the
aggregate, has not resulted, and would not reasonably be expected to result, in
a Material Adverse Effect. Schedule 3.01(a) sets forth as of the date hereof
each Subsidiary of the Borrower (separately identifying each Insurance
Subsidiary). Schedule 3.01(b) sets forth as of the date hereof the name, address
of principal place of business and taxpayer identification number of the
Borrower.

SECTION 3.02. Authorization; Enforceability. The Loan Documents and the
transactions contemplated thereby are within each Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action on the part of the Loan Parties party thereto. Each of this
Agreement and the other Loan Documents has been duly executed and delivered by
each Loan Party party thereto and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

34



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts; Ranking. (a) Immediately
prior to the initial extensions of credit hereunder and at all other times
thereafter to the extent required by Section 4.02, the Transactions do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as have not resulted, and would not
reasonably be expected to result, in a Material Adverse Effect; (ii) do not
violate any applicable law (including ERISA (but only to the extent that ERISA
applies to the Plans) and Environmental Laws) or regulation or any order of any
Governmental Authority except as have not resulted, and would not reasonably be
expected to result, in a Material Adverse Effect; (iii) do not violate the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries; (iv) will not violate any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries except as has not resulted, and would not reasonably be
expected to result, in a Material Adverse Effect; and (v) will not result in the
creation or imposition of any Lien (except any Lien permitted by Section 6.02)
on any asset of the Borrower or any of its Subsidiaries.

(b) Each Loan ranks pari passu in right of payment with each other Loan (except
as provided herein) and, for bankruptcy purposes, with all other unsubordinated,
non-credit enhanced and unsecured Indebtedness of the Borrower.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ending December 30, 2006, reported on by PricewaterhouseCoopers,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in conformity with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (B) above of this Section 3.04(a).

(b) The Borrower has heretofore furnished to the Lenders projections (the
“Projections”) as of and for the period between fiscal year beginning 2007 and
fiscal year ended 2011. Such projections were prepared by management of the
Borrower in good faith based on assumptions that the Executive Officers believe
are reasonable as of the date hereof.

(c) Since December 30, 2006, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties; Insurance. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to their business, taken as a whole, except for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, is validly licensed or
otherwise has the right to use, all trademarks, trade names, copyrights, patents
and other intellectual property and property rights that are material to its
business, and the use thereof by

 

35



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries does not and will not violate the rights of
any other Person, except for any such violations that, individually or in the
aggregate, has not resulted, and would not reasonably be expected to result, in
a Material Adverse Effect. No claim is pending and, to the knowledge of the
Borrower, no claim has been asserted by any person challenging or questioning
the use of any such trademark, trade name, copyright, patent or other
intellectual property or proprietary rights except as has not resulted, and
would not reasonably be expected to result, in a Material Adverse Effect.

(c) The Borrower maintains, with financially sound and reputable insurance
companies, on its own behalf and on behalf of its Subsidiaries, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except with respect to matters that, individually or in the aggregate, do
not, and would not reasonably be expected to, result a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability or (iii) has received written notice of any claim
with respect to any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; No Default. (a) Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, has not
resulted, and would not reasonably be expected to result, in a Material Adverse
Effect.

(b) As of the date hereof, the Commitment Effective Date and on each other date
required by Section 4.02, no Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries (i) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed (taking into account any extension of time in which to file) and (ii) has
paid or caused to be paid all Taxes required to have been paid by it, except in
the case of each of clauses (i) and (ii) of this Section 3.09, (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required under GAAP or (b) to the extent that the failure to do so
has not resulted, and would not reasonably be expected to result, in a Material
Adverse Effect.

 

36



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, has resulted, or could reasonably be
expected to result, in a Material Adverse Effect. The Borrower and its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and, with respect to
the Plans, are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code and have not incurred any liability
to the PBGC (other than to make contributions, pay annual PBGC premiums or pay
out benefits in the ordinary course of business) and none of the foregoing have
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

SECTION 3.11. Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, as one of its important activities, in the
business of extending credit for the purpose of carrying any margin stock (as
such term is defined in Regulation U of the Board as in effect from time to
time). No part of the proceeds of the Loans will be used to purchase or carry
any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in violation of the provisions of
Regulations T , U or X (or any successor regulations) of the Board.

SECTION 3.12. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

SECTION 3.13. Disclosure. To the knowledge of the Borrower, as of the date of
this Agreement (a) no reports, financial statements, certificates or other
information (other than any Projections, forecast or opinion) furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contain
any material misstatement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (b) all projections, forecasts
and opinions contained in such reports, financial statements, certificates and
other information were prepared in good faith based upon assumptions believed to
be reasonable at the time.

ARTICLE IV

Conditions

SECTION 4.01. Conditions to Initial Credit Event. The agreement of each Lender
to make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction (or waiver in accordance with Section 9.02) prior
to, concurrently with or immediately after the making of such extension of
credit on the Commitment Effective Date, of each of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower the following:

(i) this Agreement, duly executed and delivered by the Borrower, the
Administrative Agent and the Lenders, together with, for the account of each
Lender requesting the same, one or more Revolving Credit Notes of the Borrower
conforming to the requirements set forth herein;

 

37



--------------------------------------------------------------------------------

(ii) written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of (x) Sullivan & Cromwell LLP, counsel for the
Borrower, substantially in the form of Exhibit G-1 and (y) the Borrower’s
internal counsel, substantially in the form of Exhibit G-2;

(iii) a certificate, dated the Closing Date and signed by the President, a Vice
President or an Executive Officer of the Borrower, that the Borrower is in
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02;

(iv) a certificate from the chief financial officer of the Borrower to the
effect that, as of the Closing Date, after giving effect to the payment of all
estimated legal, accounting and other fees related thereto, the Borrower and
each Significant Subsidiary (other than the Securitization SPV) is and will be
Solvent;

(v) a copy of the articles or certificate of incorporation (or equivalent
organizational document) of each Loan Party, certified as of a recent date by
the Secretary of State of the state of organization of such Loan Party, together
with certificates of such official attesting to the good standing of such Loan
Party;

(vi) a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (A) the names and true signatures of each officer of such Loan Party
that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent organizational document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s board of directors approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, and
(D) that there have been no changes in the certificate of incorporation (or
equivalent organizational document) of such Loan Party from the certificate of
incorporation (or equivalent organizational document) delivered pursuant to
paragraph (v) above;

(vii) such information as may be reasonably required by the Lenders pursuant to
the requirements of the USA Patriot Act, as described in Section 9.15; and

(viii) such other documents as the Administrative Agent may reasonably request
relating to the Borrower, its Subsidiaries, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) The Administrative Agent and the Arrangers, as the case may be, shall have
received all costs, fees, expenses (including reasonable and documented
out-of-pocket fees and expenses of one counsel) and other compensation then due
and payable to the Administrative Agent, the Arrangers and the Lenders,
including pursuant to the Syndication Letter. All amounts may be paid with
proceeds of any Loans made on the Commitment Effective Date and if so paid will
be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Commitment Effective Date. Invoices shall
have been presented for all expenses.

SECTION 4.02. Conditions to Each Credit Event. The several obligation of each
Lender to make a Loan on the occasion of any Borrowing (including any Borrowing
made on the Commitment Effective Date) (each a “Credit Event”), is subject to
the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in Article III
(excluding, solely for the purposes of any Credit Event occurring on any date
following the Signing Date, Section 3.04(c)) of this Agreement shall be true and
correct in all material respects (except that to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct in all
respects) on and as of the date of such Credit Event, as applicable, except to
the extent expressly referring only to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

 

38



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Credit Event, no
Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Lenders’ Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to the
Lenders (as provided in Section 9.01) or, in the case of clause (g), to the
Administrative Agent and the relevant Lender:

(a) not later than 120 days after the end of each fiscal year of the Borrower
commencing with the fiscal year ending December 30, 2007, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis, as of
such dates and for such periods, in conformity with GAAP; provided that delivery
within the time frame specified above of copies of Borrower’s Annual Report on
Form 10-K filed with the SEC shall satisfy the requirements of this
paragraph (a) of this Section 5.01;

(b) not later than the earlier of (i) 60 days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower and (ii) five
(5) Business Days after the filing thereof with the SEC, its unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of)

 

39



--------------------------------------------------------------------------------

the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis, as of such dates and for such periods, in conformity with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;
provided that delivery within the time frame specified above of copies of
Borrower’s Quarterly Report on Form 10-Q filed with the SEC shall satisfy the
requirements of this paragraph (b) of this Section 5.01;

(c) concurrently with any delivery of financial statements under paragraph
(a) or clause (y) of paragraph (b) of this Section 5.01, a certificate of a
Financial Officer of the Borrower (i) certifying as to whether the Financial
Officer has knowledge of a Default that has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) demonstrating,
in reasonable detail, compliance with the financial ratios or requirements set
forth in Sections 6.01(h), 6.02(g), and 6.07, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under paragraph
(a) of this Section 5.01, a certificate substantially in the form attached as
Exhibit H of the accounting firm that reported on such financial statements
(provided that such certificate may be limited to the extent required by
accounting rules or guidelines);

(e) to the extent the same are not publicly available, promptly after the filing
or distribution thereof, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said Commission, or distributed by the Borrower to its shareholders generally;

(f) promptly after any Executive Officer of the Borrower shall have knowledge
that Moody’s, Fitch or S&P have announced a change in the Credit Rating or in
the rating established or deemed to have been established for the Revolving
Credit Facility, written notice of such rating change; and

(g) reasonably promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and

 

40



--------------------------------------------------------------------------------

conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to the Lenders prompt written notice
(which in any event shall be furnished within (i) in the case of paragraph
(a) below, 10 Business Days and (ii) in the case of paragraphs (b) through
(d) below, thirty (30) days) of the following:

(a) the Borrower having knowledge of any Default that has occurred, unless the
Borrower has previously provided such notification;

(b) the Borrower having knowledge of the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Affiliate thereof and that such action, suit or
proceeding, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

(c) the Borrower having knowledge of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred and are then
outstanding, would reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $75,000,000; and

(d) any Executive Officer’s having knowledge of any other development that
results in, or would reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of an Executive Officer setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Notwithstanding the foregoing, the Borrower shall not be
required to provide a notice referred to in Section 5.02(b), (c) or (d) with
respect to the occurrence of an event described therein if such event has been
disclosed by the Borrower on Form 8-K filed with the SEC within 30 days of the
occurrence of such event.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except for failures to do so which, individually or collectively,
would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, before the
same shall become delinquent or in default, that, if not paid, individually or
collectively, would result, or

 

41



--------------------------------------------------------------------------------

would reasonably be expected to result, in a Material Adverse Effect, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) the Borrower or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required under GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of their businesses in good working order and condition, ordinary
wear and tear excepted, except for failures that would not reasonably be
expected to, result in a Material Adverse Effect. The Borrower will maintain,
with reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or the
Requisite Lenders (which, in the case of any such representatives that are
accountants, shall be an accounting firm of nationally recognized standing that
is reasonably acceptable to the Borrower), upon reasonable prior notice (and in
any event to be permitted within ten (10) Business Days of the Borrower
receiving such notice in writing) and without causing material disruption, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested (subject to confidentiality obligations of the Borrower
or its Subsidiaries); provided, however, that so long as no Default or Event of
Default has occurred and is continuing, (a) no more than one (1) visitation or
inspection shall be made in any Fiscal Year and (b) the visitations and/or
inspections by or on behalf of the Administrative Agent or the Requisite Lenders
shall respectively be at the Administrative Agent’s or the Requisite Lenders’
own expense.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws (including ERISA (but only to the
extent that ERISA applies to the Plans) and Environmental Law), rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans shall be used on and
following the Commitment Effective Date for financing the repurchase of shares
of capital stock of the Borrower pursuant to the Share Repurchase Program and
for the Borrower’s and its Subsidiaries’ general corporate and working capital
purposes (including making acquisitions).

SECTION 5.09. Subsidiary Guarantors. The Borrower may from time to time, at the
Borrower’s sole discretion, designate in writing to the Administrative Agent any
Subsidiary of the Borrower as a Subsidiary Guarantor, and the Borrower shall
promptly cause such Subsidiary to (a) deliver to the Administrative Agent such
duly-executed Guaranty or supplements and amendments to the Guaranty, as
applicable, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to ensure that such Subsidiary guarantees, as primary obligor
and not as surety, the full and punctual payment when due of the Guaranteed
Obligations or any part

 

42



--------------------------------------------------------------------------------

thereof, (b) take such other actions necessary or advisable to ensure the
validity or continuing validity of the guarantees given pursuant to clause
(a) above, and (c) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent.

ARTICLE VI

Negative Covenants and Financial Covenants

Until the Lenders’ Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not permit any Subsidiary that is
not a Subsidiary Guarantor or an Insurance Subsidiary to create, incur, assume
or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(b) Indebtedness under the Existing Credit Agreement;

(c) Indebtedness under the Securitization, provided that the aggregate principal
component of amounts outstanding thereunder shall not, in the aggregate, exceed
$850,000,000 (regardless of the amount of accounts receivable securitized or
collateralized thereunder);

(d) Indebtedness under intercompany loans made to any such Subsidiary that is a
wholly owned Subsidiary by the Borrower or any Subsidiary;

(e) Guarantees by any such Subsidiary with respect to Indebtedness of another
Subsidiary, in each case to the extent permitted by Section 6.01(d).

(f) Indebtedness which may be deemed to exist with respect to Hedging Contracts
permitted by Section 6.04;

(g) Indebtedness that may exist in respect of deposits or payments made by
customers or clients of such Subsidiaries;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within five
(5) Business Days of incurrence; and

(i) Indebtedness not otherwise permitted by paragraphs (a) through (g) of this
Section 6.01, the aggregate outstanding principal amount of which as of the date
of any incurrence thereof shall not exceed 20% of the Consolidated Net Worth of
the Borrower as of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered to the Administrative Agent
pursuant to Sections 5.01(a) or 5.01(b), as applicable.

 

43



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, and additions thereto (but
not beyond the scope of the original Lien) and proceeds and replacements
thereof, provided that such Liens shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) Liens solely on any deposits, advances, contractual payments, including
implementation allowances, or escrows made or paid by the Borrower or any of its
Subsidiaries to or with customers or clients in the ordinary course of business;

(d) Liens arising pursuant to, or assignments in connection with, the
Securitization with respect to the Receivables and Related Assets securitized
thereunder;

(e) deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements and regulatory or statutory restrictions imposed on
Insurance Subsidiaries;

(f) Liens of any Subsidiary in favor of the Borrower or any Subsidiary
Guarantor;

(g) Liens not otherwise permitted by paragraphs (a) through (f) of this
Section 6.02 securing Indebtedness not prohibited by Section 6.01 the aggregate
outstanding principal amount of which, as of the date of any incurrence thereof,
shall not exceed 15% of the Consolidated Net Worth of the Borrower as of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
5.01(a) or 5.01(b), as applicable; and

(h) for so long as Section 6.06(a) of the Existing Credit Agreement (as in
effect on the date hereof) shall remain in effect, any Lien upon any of its
property or assets for the purpose of securing Indebtedness under any credit or
debt facilities (including any credit agreement, note purchase agreement or
indenture) or commercial paper facilities, in an aggregate principal amount of
not less than $1,500,000,000 and Indebtedness with respect to Swap Agreements
and cash management obligations.

Nothwithstanding the foregoing, this section shall not apply to the extent that
its existence or application would violate Section 6.06(a) of the Existing
Credit Agreement, as in effect on the date hereof (for so long as such provision
shall remain in effect).

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of its Subsidiaries to, consummate any transaction of merger or consolidation,
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(a) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the continuing or surviving Person;

 

44



--------------------------------------------------------------------------------

(b) any Subsidiary may merge into any wholly-owned Subsidiary in a transaction
(i) in which the surviving entity is a wholly-owned Subsidiary or (ii) where
simultaneously with such transaction, the continuing surviving Person shall
become a wholly-owned Subsidiary; provided, in the case of any merger with any
Subsidiary Guarantor, such Subsidiary Guarantor will be the continuing or
surviving Person;

(c) any Subsidiary that is not a Subsidiary Guarantor may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another wholly-owned
Subsidiary; and

(d) any Subsidiary that is not a Subsidiary Guarantor may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders.

SECTION 6.04. Change in Nature of Business; Swap Agreements. (a) Except as
otherwise permitted herein, the Borrower will not, and will not permit its
Subsidiaries to, alter materially the character or conduct of the business
conducted by such Persons as of the date hereof and activities directly related
or incidental thereto and similar or related businesses.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Swap Agreement, except solely for the purposes of hedging or mitigating
bona fide risks to the Borrower or such Subsidiary with respect to its business
or assets.

SECTION 6.05. Transactions with Affiliates. (a) The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) on terms and conditions not in the aggregate less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis if the Affiliate were an unrelated third party and
(ii) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate.

(b) The foregoing paragraph (a) of this Section 6.05 shall not prohibit, to the
extent otherwise permitted under this Agreement, (i) any issuance of securities,
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment arrangements, stock options and other benefit
plans, (ii) loans or advances to employees, officers, consultants or directors
of the Borrower or any Subsidiary, (iii) the payment of fees and indemnities to
directors, officers and employees of the Borrower and the Subsidiaries in the
ordinary course of business, (iv) any agreements with employees and directors
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business, (v) sales of Equity Interests of the Borrower to its Affiliates,
and (vi) the Securitization and transfers of Receivables and Related Assets (or
interests therein) pursuant to the terms of the Securitization Documents.

SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability

 

45



--------------------------------------------------------------------------------

of any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests or to make or repay loans or advances to the Borrower or to
Guarantee Indebtedness of the Borrower; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law, rule, regulation or
order (in each case, having the force of law), by the Existing Credit Agreement,
this Agreement, by the Senior Notes Indenture or by the Securitization Documents
with respect to the Securitization SPV and/or any Receivables and Related Assets
securitized thereunder, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.06 (but shall
apply to any extension, renewal, amendment or modification thereof that
materially expands the scope of such restrictions or conditions, taken as a
whole), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale or disposition of any
assets or Subsidiary; provided such sale or disposition is not prohibited
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to any Lien permitted by this
Agreement if the restrictions or conditions do not apply to any property or
assets other than the property or asset subject to such Lien, (v) clause (a) of
the foregoing shall not apply to customary provisions in leases (including
prohibitions contained therein on a Lien on the lease or the property subject to
the lease) and other contracts (including restrictions on assignment), (vi) the
foregoing shall not apply to regulatory restrictions and conditions imposed on
the Insurance Subsidiaries, (vii) the foregoing shall not apply to restrictions
contained in any instrument governing Indebtedness or Equity Interests of a
Person acquired by the Borrower or any of its Subsidiaries as in effect at the
time of such acquisition (except to the extent such Indebtedness was incurred,
or such Equity Interests were issued, in connection with or in contemplation of
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
property or assets of the Person so acquired, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of those instruments, provided that the encumbrances or
restrictions contained in any such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings,
taken as a whole, are not materially more restrictive than the encumbrances or
restrictions contained in instruments as in effect on the date of acquisition,
(viii) the foregoing shall not apply to restrictions on cash or other deposits
or net worth imposed by customers or lessors under contracts or leases entered
into in the ordinary course of business, (ix) the foregoing shall not apply to
customary restrictions imposed on the transfer of copyrighted or patented
materials or other intellectual property and customary provisions in agreements
that restrict the assignment of such agreements or any rights thereunder, and
(x) the foregoing shall not apply to any restrictions imposed by contracts or
leases entered into in the ordinary course of business by any Person acquired by
the Borrower or any of its Subsidiaries with such Person’s customers, lessors or
suppliers and not in connection with or in contemplation of the acquisition of
such Person by the Borrower or such Subsidiary of the Borrower, which
restrictions are not applicable to any Person, or the property or assets of any
Person, other than the property or assets of the Person so acquired.

SECTION 6.07. Financial Covenants. (a) Leverage Covenant. The Borrower will not
permit the ratio of (i) Consolidated Total Debt as of the last day of any fiscal
quarter, or as of the date of any Credit Event (after giving effect thereto), to
(ii) Consolidated EBITDA for the last four fiscal quarters ending on or before
such date to be greater than 3.5:1.

(b) In calculating the ratio set forth in Section 6.07(a), pro forma effect
shall be given to any acquisitions or dispositions that occur during the
applicable reference period, or thereafter and on or prior to the reporting date
with respect thereto, as if they had occurred on the first day of the applicable
reference period or as of the last day of the applicable quarter, as the case
may be.

 

46



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article
VII) payable under this Agreement or any Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate or statement or other
document furnished pursuant to Articles II, IV or V of this Agreement or any
amendment, modification or waiver of this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect (except that, to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, such representation or warranty shall prove to have
been incorrect in any respect) when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06 or 5.08 or in Article VI;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Article VII) and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (i) the day an Executive Officer of the Borrower
first has knowledge of such failure and (ii) the Administrative Agent giving
notice thereof to the Borrower (which notice will be given at the request of any
Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, after giving
effect to any waiver or applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, other than at the election of the
Borrower or any Subsidiary, or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
after giving effect to any waiver or applicable grace period; provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

47



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Guarantor or the debts thereof, or a
substantial part of the assets thereof, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary Guarantor or
for a substantial part of the assets thereof, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Subsidiary Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article VII, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary Guarantor or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Subsidiary Guarantor shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more final, non-appealable judgments (i) for the payment of money in
an aggregate amount in excess of $100,000,000 (except to the extent covered by
insurance or other right of reimbursement or indemnification), or (ii) which
result, or would reasonably be expected to result, in a Material Adverse Effect,
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed or bonded pending
appeal; or

(l) an ERISA Event shall have occurred and shall be outstanding that, when taken
together with all other ERISA Events that have occurred and are then
outstanding, would reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $100,000,000, individually
or in the aggregate;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Lenders’ Commitments, and thereupon the Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other monetary Obligations of the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and

 

48



--------------------------------------------------------------------------------

in case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Article VII, the Lenders’ Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and all other monetary payment Obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent; The Agents

SECTION 8.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

SECTION 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

49



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender. The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Platform or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authorized by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent, subject to the approval of
the Borrower (not to be unreasonably withheld) so long as no Event of Default
has occurred and is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required

 

50



--------------------------------------------------------------------------------

Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower, the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents or the Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in their capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable

 

51



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.11 and
9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

SECTION 8.10. Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 8.10. In each case as specified in this Section 8.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to release
such Subsidiary Guarantor from its obligations under the Guaranty in accordance
with Section 9.14(a), this Section 8.10, and the terms of the Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 100 Parsons Pond Drive, Franklin Lakes, New
Jersey 07417, Attention of Chief Financial Officer (Telecopy No.
(201) 269-2874), with a copy to the Attention of Vice President Treasurer
(Telecopy No. (201) 269-1051);

(ii) if to the Administrative Agent, to Citibank, N.A., 388 Greenwich Street,
19th Floor, New York, New York 10013, Attention: Peter Kettle, (Telecopy no:
646-291-1871).

 

52



--------------------------------------------------------------------------------

(iii) and if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
and financial statements required to be furnished hereunder by the Borrower may
be furnished by means of posting to an IntraLinks site to which the
Administrative Agent and each Lender has been granted access; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of their respective Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the
earlier of (i) date of receipt and (ii) (if applicable) three (3) Business Days
following the sending thereof by registered mail.

 

53



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than a waiver of default interest
arising under Section 2.07(b)), or reduce any fees payable hereunder, without
the written consent of each Lender affected thereby, (iii) postpone the Maturity
Date or the scheduled date of payment of any interest on any Loan, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.12 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) release any Subsidiary
Guarantor from its guarantee obligations under the Guaranty (except as permitted
by Section 9.14) without the written consent of each Lender, or (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent, as the case may be; provided,
further, that the Administrative Agent and the Borrower may, with the consent of
the other, amend, modify or supplement this Agreement to cure any ambiguity,
typographical error, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, and each Related Party of any of the
foregoing Persons, reasonably including the reasonable fees, charges and
disbursements of one counsel, reasonable expenses incurred in connection with
due diligence and travel, courier, reproduction, printing and delivery expenses
and expenses related to the use of IntraLinks, in connection with the
arrangement and syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, waivers, modifications or extensions
(including amendments, waivers, modifications or extensions proposed by the
Borrower) of the provisions hereof and thereof (whether or not the transactions

 

54



--------------------------------------------------------------------------------

contemplated hereby or thereby shall be consummated); provided that the Borrower
shall not be required (except in connection with the primary syndication of the
Loans) to pay any fees and expenses incurred by the Administrative Agent, the
Arrangers or any Related Parties of any of the foregoing Persons incurred in
connection with an assignment or participation of any rights or obligations of a
Lender hereunder unless initiated by the Borrower under Section 2.17(b) other
than as a result of a default by the Lender; and (ii) all out-of-pocket expenses
reasonably incurred by the Administrative Agent, any Lender and the Arrangers,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender and the Arrangers in connection with the
enforcement or protection of its rights under and in connection with this
Agreement or the Loan Documents, including its rights under this Section or in
connection with the Loans made hereunder, including all such reasonable,
documented, out-of-pocket expenses reasonably incurred in connection with any
workout proceedings, enforcement costs and documentary taxes or negotiations in
respect of such Loans. All amounts due under this clause (a) shall be payable
not later than 30 days after written demand therefor.

(b) The Borrower shall indemnify each Agent, each Lender, the Arrangers and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
reasonable and documented out-of pocket costs, losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with any actual or threatened
third-party claim, litigation, investigation or proceeding (a “Third-Party
Claim”), whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto, relating to (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries; provided that the foregoing indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence,
willful misconduct or bad faith of such Indemnitee. Upon receipt of notice of
any Third-Party Claim, the Indemnitee shall promptly notify the Borrower
thereof. The Borrower, in its sole discretion, upon written notice to the
Indemnitee(s), may elect to defend (or may at any time assume the defense of)
and may, with the consent of the Indemnitee(s) (such consent not to be
unreasonably withheld), settle or compromise any such Third-Party Claim, using
counsel appointed by Borrower, which counsel shall be reasonably satisfactory to
the Indemnitee, if such settlement or compromise would result in the full
release of Indemnitee from any liability arising thereof, or with the consent of
the Indemnitee (not to be unreasonably withheld). No Indemnitee may compromise
or settle or consent to the entry of judgment or determination of liability with
respect to a Third-Party Claim for which it is seeking indemnification hereof,
without the consent of Borrower. All amounts due under this paragraph (b) shall
be payable not later than 30 days after written demand therefor.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or

 

55



--------------------------------------------------------------------------------

indemnity payment is sought) of such respective unpaid amounts; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. All amounts due under this
paragraph (c) shall be payable promptly after written demand therefor.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 9.04(b),
(ii) by way of participation in accordance with the provisions of
Section 9.04(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.04(f). Any other attempted assignment
or transfer by any party hereto shall be null and void. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent, shall
not be less than $5,000,000, unless each of the Administrative Agent and, so
long as no Event of Default under paragraphs (a), (b), (h) or (i) of Article VII
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

 

56



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the following:

(A) the consents required by subsection (b)(i)(B) of this Section;

(B) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless an Event of Default under paragraphs (a), (b),
(h) or (i) of Article VII has occurred and is continuing at the time of such
assignment, or unless such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. If the assignee is
not a Lender, such assignee shall deliver to the Administrative Agent (with a
copy to the Borrower) an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(d).

 

57



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Sections 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time, without the consent of the
Borrower or the Administrative Agent (except as may be required under
Section 9.04(b)(iii) in connection with an assignment resulting from an
enforcement of a pledge or security interest) pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Credit Note, if any) to secure obligations of such Lender to
(i) an Eligible Assignee or (ii) a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

58



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents in effect constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this

 

59



--------------------------------------------------------------------------------

Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

60



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Subject as provided in paragraph (b) below,
each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process or in any pending legal or administrative
proceeding (in which case the applicable party agrees to inform the Borrower
promptly thereof in advance, if permitted by applicable law), (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 9.12 or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any of its Affiliates. For the purposes of this
paragraph, “Information” means all information received from the Borrower or any
of its Affiliates relating to the Borrower or its business in connection with
the facilities for the Loans in connection with the performance by the
Administrative Agent and the Lenders, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Affiliates; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this paragraph shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Notwithstanding the provisions of Section 9.12(a) or anything to the
contrary set forth herein, each party to this Agreement (and each of their
respective employees, representatives or other agents) may disclose to any and
all persons, without limitations of any kind, the tax treatment and tax
structure of this Agreement and the transactions contemplated hereby.

(c) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

61



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Subsidiary Guarantors.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any disposition
permitted by the Loan Documents, the Administrative Agent shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
release any guarantee obligations under any Loan Document of any Subsidiary
Guarantor being disposed of in such disposition, to the extent necessary to
permit consummation of such disposition in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when the principal and interest with respect to all Loans and all
other monetary payment Obligations which are then due and payable have been paid
in full and all Commitments have terminated or expired, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Lender) take such actions as shall be required to release all guarantee
obligations under any Loan Document of any Subsidiary Guarantor. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if within 180 days after such
release (or such longer period under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect during which
any payment in respect of the Guaranteed Obligations guaranteed thereby can be
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid) any portion of
any payment in respect of the Guaranteed Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made; provided, however, that any such
reinstated guarantee shall be released immediately upon the Guaranteed
Obligations being indefeasibly paid in full.

SECTION 9.15. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

62



--------------------------------------------------------------------------------

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent and Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) no Agent
nor any Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates.

[SIGNATURE PAGES FOLLOW]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MEDCO HEALTH SOLUTIONS, INC.,

as Borrower

By:

 

/s/ Peter Gaylord

Name:

  Peter Gaylord

Title:

  Vice President and Treasurer

CITIBANK, N.A.,

individually as Administrative Agent and a Lender

By:

 

/s/ Peter Kettle

Name:

  Peter Kettle

Title:

  Director

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and Syndication Agent

By:

 

/s/ Stephanie Parker

Name:

  Stephanie Parker

Title:

  Executive Director